Citation Nr: 0011795	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-09 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for non-Hodgkin's 
lymphoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  

By rating action dated in August 1994 the Department of 
Veterans Affairs (VA) Regional Office (RO), Chicago, 
Illinois, denied entitlement to service connection for non-
Hodgkin's lymphoma.  The veteran filed a notice of 
disagreement and was issued a statement of the case, but did 
not subsequently file a timely appeal.  That determination 
has, therefore, become final.  38 C.F.R. §§ 20.200, 20.302.  

In August 1997, the veteran requested that his claim be 
reopened.  In March 1998, the RO found that new and material 
evidence had not been submitted to reopen the claim, and this 
appeal ensued.  

In his substantive appeal to the Board in May 1998, the 
veteran requested a hearing before the Board.  A hearing was 
scheduled for him, but the veteran withdrew his request 
before the scheduled date.  His request having been 
withdrawn,  the Board may proceed to a decision.  


FINDINGS OF FACT

1.  In August 1994, the RO denied service connection for non-
Hodgkin's lymphoma.  

2.  An appeal was initiated from the August 1994 rating 
decision, but it was not perfected.  

3.  The evidence submitted to reopen the claim of entitlement 
to service connection for non-Hodgkin's lymphoma since the 
August 1994 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

Evidence received since the August 1994 final RO decision 
denying service connection for non-Hodgkin's lymphoma is not 
new and material and therefore the veteran's claim may not be 
reopened. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The law and regulations provide that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service. 38 U.S.C.A. §§ 
1110 (West 1991).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service. 38 C.F.R. § 3.303 (1999). 

In addition, regulations provide that certain exposure to 
specified vesicant agents during active service and 
subsequent development of indicated conditions is sufficient 
to establish service connection for those conditions.  Full-
body exposure to mustard gas with the subsequent development 
of certain eye disorders, a chronic form of laryngitis, 
bronchitis, emphysema, asthma, chronic obstructive pulmonary 
disease, acute nonlymphocytic leukemia or the following 
cancers: nasopharyngeal, laryngeal, lung (except 
mesothelioma), or squamous cell carcinoma of the skin is 
sufficient to establish service connection for such 
disorders. 38 C.F.R. § 3.316.  

The service medical records are negative for signs or 
symptoms of non-Hodgkin's lymphoma.  Years elapsed after 
service without medical evidence of non-Hodgkin's lymphoma.  

In February 1989, a VA physician reported that the veteran 
was being treated for a lymphoma.  In July 1989, M. Zafar, 
M.D., reported that the veteran had been treated by VA and 
that he was continuing treatment of the veteran.  Dr. Zafar 
related that in January 1989 there had been a diagnosis of 
malignant non-Hodgkin's lymphoma of an aggressive type.  
Clinical records also reflect continued treatment of the 
veteran for the disease at St. Mary's Hospital in August 
1989.  

In January 1993, the RO wrote to the veteran noting that his 
exposure to mustard gas was unverifiable and requesting 
supporting evidence.  In March 1993, the veteran responded 
that he was a member of the training cadre at Camp Hood, 
Texas, for at least fifteen months, and that he was 
repeatedly exposed to mustard gas when he provided troops 
with training in the event they were exposed to mustard gas 
during the war.  He also provided the information that the 
gas smelled of "new mowed hay."  In May 1993, a former 
fellow serviceman reported that during their routine training 
of recruits, exposure to mustard gas was part of the training 
for each class of recruits.  

In July 1994, the U. S. Army Chemical and Biological Defense 
Command (CBDCOM) reported that it had no information 
regarding the veteran.  The unit's Historical Division had no 
evidence to support the veteran's claim of exposure to 
mustard gas being used in the gas chambers, but it was 
possible that the veteran may have been involved in classes 
related to the identification of chemical agents.  It was 
noted that the type of training the veteran described did not 
use a mustard agent.  Chlorine or tear gas was used in the 
chambers.  Mustard gas did not smell like "new mowed hay", 
but rather like garlic or horseradish.

Clinical records dated in the 1990's include an undated entry 
noting that the impression was non-Hodgkin's lymphoma with no 
evidence of recurrence.  

In conjunction with his attempt to reopen his claim, the 
veteran has submitted a plethora of statements from former 
comrades attesting to the fact that they were exposed to 
mustard gas on numerous occasions at various facilities in 
the United States, including some at Camp Hood, Texas; that 
in some instances the substance was placed on them causing 
permanent scars, in addition to inhaling it; and some report 
that they participated in secret testing of mustard gas.  
They all report that the experience was unpleasant.  Some 
report that they have residuals, and are still able to sense 
that they can still smell it on occasion.  

In addition to the statements from fellow servicemen, the 
veteran submitted a document, Veterans at Risk, published by 
National Academy Press, in 1993, which he avers describes 
well the effects of Lewisite and mustard gas, and which he 
asserts covers all the tests to which he and his fellow 
servicemen were subjected during training.  

The veteran argues in supporting statements, for example in 
his substantive appeal to the Board, VA Form 9, dated in May 
1998, that as a platoon sergeant at Camp Hood, Texas, he was 
routinely required to take groups of recruits into the gas 
chambers in order to provide them with the experience of what 
mustard gas smelled and looked like; that he was required to 
do this for many months, three to four times a day; and that 
numerous service comrades have attested to the fact that they 
were subjected to mustard gas in the same gas chambers as he.  


Analysis

In August 1994, the RO denied the veteran's claim for service 
connection for non-Hodgkin's lymphoma.  The veteran filed a 
notice of disagreement with the decision the same month, and 
he was issued a Statement of the Case in March 1995.  He took 
no further action in the appeal process.  The August 1994 
decision became final when no timely appeal was submitted 
following the Statement of the Case 

In August 1997 the veteran attempted to reopen his claim for 
service connection for non-Hodgkin's lymphoma.  In the 
absence of timely appeal, the August 1994 decision became 
final.  In order to reopen a final decision, the claimant 
must present new and material evidence. See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, it is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  If the claim is well grounded, VA may 
then proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(b) has been filled.  Id.

Here, the veteran was separated from service in 1945 and he 
developed a non-Hodgkin's lymphoma in January 1989.  While 
the veteran is convinced that he was exposed to mustard gas 
during his training, and has expended a great deal of effort 
to document that assertion, the responsible military 
authority, CBDCOM, has stated that his belief is inconsistent 
with the facts.  The Board would note that even if were to be 
assumed that he had full body exposure to mustard gas, a 
degree of exposure which he has not even alleged, he still 
would not qualify for the benefit sought.  Very simply put, 
the disease which he claims was related to mustard gas 
exposure is not one which may be presumed to be due to such 
exposure.  Consideration of the regulation, 38 C.F.R. § 
3.316, regarding exposure to vesicant agents reflects that 
non-Hodgkin's lymphoma is not included in the list of 
conditions for which service connection is provided.  
Accordingly, in order for service connection to be granted 
for non-Hodgkin's lymphoma there must be medical evidence of 
a current disability and medical evidence supporting a nexus 
between that disability and service, or some incident of 
service such as the claimed gas exposure.  That also has not 
been supported by any medical authority.  

Any claimant who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The test is an objective one which explores the 
likelihood of prevailing on the claim under the applicable 
law and regulations. Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Thus, although a claim need not be conclusive to 
be well grounded, it must be accompanied by supporting 
evidence. 38 U.S.C.A. § 5107(a); Tirpak, supra.  A well-
grounded claim for service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Epps v. Gober, 
126 F.3d. 1464 (Fed. Cir. 1997).  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to an in-service injury or treatment. See Espiritu 
v. Derwinski, 2 Vet. App. 494, 494 (1992).

Although the documentation and statements made by former 
fellow service personnel are "new" in the sense that they did 
not exist when the 1994 decision was issued, the new evidence 
is not material for the purposes of 38 U.S.C.A. § 5108 
because they are cumulative of evidence, and statements 
previously considered by the RO by other service personnel.  
The claim is simply not well grounded because of the absence 
of a nexus supported by medical evidence.  No clinician has 
attributed the veteran's non-Hodgkin's lymphoma to any aspect 
of the veteran's service, including his claimed exposure to 
mustard gas which he contends is the cause of the non-
Hodgkin's lymphoma.  The clinical evidence merely supports 
the fact that non-Hodgkin's lymphoma was initially manifested 
in January 1989.  There is no objective medical support for 
the assertion that the veteran has non-Hodgkin's lymphoma 
which has its origin in service.  

For this reason the Board finds that as the new evidence does 
not constitute competent medical evidence to change the prior 
decision, it does not meet the statutory requirements for 
material. See 38 C.F.R. § 3.156(a).  The records are not 
material because none of the cited evidence alters in any 
substantial way the factual predicate for the 1994 decision.  
More importantly, none of the evidence submitted is material 
in that none of the evidence offers a competent opinion 
supported by objective medical evidence addressing whether 
the current non-Hodgkin's lymphoma is related to service, or 
any incident of service, such as the claimed exposure to 
mustard gas.  

Thus, in comparing the evidence of record in August 1994 and 
thereafter, the Board must conclude that the evidence is not 
material in that it does not change the basic facts of the 
case.  That is non-Hodgkin's lymphoma was not shown present 
during active service, and the non-Hodgkin's lymphoma 
diagnosed years later and currently shown has not been 
demonstrated objectively to be of service origin or due to 
any incident of service, much less mustard gas exposure.  

It is apparent that the appellant firmly believes that non-
Hodgkin's lymphoma for which service connection is claimed is 
due to service.  Notably, however, while the statements from 
the veteran are new, they are immaterial because they do not 
constitute competent evidence upon which to suggest that the 
appellant's military service caused or aggravated his claimed 
disorder.  Lay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C.A. § 5108.  The veteran's 
conclusions as to the relationship between any exposure to 
mustard gas during service and his current non-Hodgkin's 
lymphoma go towards a medical question.  As the veteran is 
not a medical professional, his conclusions in this regard 
cannot be given any probative weight.  Grottveit  v. Brown, 5 
Vet.App. 91 (1993).

Therefore, the Board concludes that the necessary competent 
evidence of a nexus between the claimed disorder and the 
veteran's period of military service on either a direct or 
presumptive basis, as applicable, has not been provided.  
Hence, the evidence submitted since the last final decision 
is not new and material.  

In light of the foregoing, the benefits sought on appeal are 
denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim. See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.  

The benefit of the doubt doctrine does not need to be applied 
in this case because the appellant has not fulfilled his 
threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim. Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for non-
Hodgkin's lymphoma, the appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

